*47Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se une la Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señores Kolthoff Caraballo y Rivera García.
El principio rector de la democracia representativa es que el gobierno electo por la mayoría de los gober-nados surja de un sistema electoral fundamentado en guías y procedi-mientos que estimulen el ejercicio del derecho al voto por los electores, de forma igual, directa, secreta y li-bre de coacción. [...] La meta de toda democracia debe ser que cada elector sienta la seguridad de que exis-ten unas reglas uniformes que se-rán implementadas de manera equitativa a todos los participantes de cada evento.(1)
La Mayoría de este Tribunal declina utilizar la herra-mienta del recurso de certificación para promover una ad-ministración justa, rápida y económica de una controversia de alto interés público ante el reclamo de los peticionarios de su privación para aportar donativos a la campaña polí-tica de un candidato a Gobernación, por razón de que lo apoyaron como aspirante durante el proceso de primarias.
Los peticionarios alegan que tal acción es contraria a la norma históricamente consagrada de que los donativos por año natural de los aspirantes a un puesto era separado e independiente al límite aplicable como candidato, es decir, que tales limitaciones son para cada proceso electoral. Vé-ase Art. 6.002 de la Ley Núm. 222-2011 (16 LPRA sec. 625b (ed. 2012)). Asimismo, arguyen que la enmienda incorpo-*48rada por la aprobación de la Ley Núm. 233-2014 respondió al propósito de afectar la capacidad económica de los aspi-rantes a la gobernación del Partido Nuevo Progresista para realizar una campaña política a la candidatura de la gobernación en igualdad de condiciones. Por lo tanto, im-putan que ello viola sus derechos constitucionales a la li-bertad de expresión e igual protección de las leyes electorales. Exigen, además, que este Tribunal atienda sus reclamos en atención a la inminente necesidad de que se resuelva el asunto con prontitud de cara a un proceso electoral y para evitar que la controversia se torne académica.
Como es sabido, de forma consecuente he expresado que es deber de este Tribunal atender en forma eficaz los recla-mos de las partes. Véanse: Voto particular disidente en Asoc. Abo. PR v. Gobernador I, 193 DPR 697, 699-701 (2015); Voto de conformidad en AMPR et ais. v. Sist. Retiro Maestros I, 190 DPR 77, 80 (2014). Asimismo, ha sido mi norte hacer viable la oportuna, justa, rápida y económica administración de las controversias. Véase Voto particular disidente en Rivera Schatz v. ELA y C. Abo PR 1,191 DPR 470, 478 (2014). Igualmente, he recalcado que, en este tipo de asuntos, la respuesta adecuada de este Tribunal con-siste en atender inmediatamente el reclamo de las partes cuando sea necesario para conceder un remedio adecuado, completo y oportuno. Véase Voto particular en Alvarado Pacheco y otros v. ELA, 188 DPR 594, 653 y 657 (2013).
Entiendo que lo planteado por las partes es un asunto de alto interés público que exigía que este Tribunal actuara con celeridad. Se trata de una controversia que permea sobre el derecho de los ciudadanos y las ciudadanas a par-ticipar en nuestro sistema democrático y a expresarse libremente. La Constitución de Puerto Rico claramente es-tablece que "el sistema democrático es fundamental para la vida de la comunidad puertorriqueña” y, a su vez, “se asegura la libre participación del ciudadano en las decisio-nes colectivas”. Preámbulo, Const. ELA, LPRA, Tomo 1, ed. *492008, pág. 266. Así, la Constitución garantiza la expresión de la voluntad del pueblo mediante el sufragio universal y advierte que se protegerá al ciudadano de “toda coacción en el ejercicio de [su] prerrogativa electoral”. Art. II, Sec. 2, Const. ELA, supra, pág. 278. En virtud de ese claro man-dato, la política pública es permitir el ejercicio del derecho al voto en todo proceso electoral.
Como parte de ese derecho está el poder apoyar econó-micamente a los candidatos que comparten los ideales que representan a cada elector en cada evento electoral. Cual-quier interferencia con ese derecho debe examinarse de forma estricta y con apremio ante la realidad de un proceso electoral vigente. La enajenación de esta realidad reper-cute irrazonablemente en el clamor a ejercer un derecho de arraigo constitucional. Peor aún, al declinar el ejercer nuestra jurisdicción no podemos ordenar la celeridad del trámite ante el Tribunal de Primera Instancia y solo nos limitamos a instarle para que actúe con premura. De igual forma, el curso de acción adoptado por una Mayoría de este Tribunal diluye el remedio completo, adecuado y oportuno que reclaman los peticionarios.
Al tomar conocimiento judicial de las normas reglamen-tarias adoptadas por la parte demandada, hubiera expe-dido el Recurso de Certificación Intrajurisdiccional presen-tado, atendido de forma expedita el asunto y emitido una orden al Comisionado Electoral para que deje sin efecto, hasta que este Tribunal determine lo contrario, cualquier determinación que impida a un ciudadano o a una ciuda-dana aportar el límite permitido por la Ley Núm. 222-2011, según enmendada, 16 LPRA sees. 621-634, a favor de un candidato a un puesto electoral por haber aportado el referido límite cuando éste era aspirante al puesto du-rante el proceso de primarias. Como el curso de acción laxo adoptado por una Mayoría de este Tribunal no provee esas garantías, disiento. Contrario al trámite urgente que recla-man las propias normas electorales básicas, esta contro-*50versia continuará dilatándose con el riesgo de diluirse las garantías constitucionales invocadas cada día más.

 Exposición de Motivos de la Ley para la Fiscalización del Financiamiento de Campañas Políticas de Puerto Rico, Ley Núm. 222-2011, según enmendada, 2011 Leyes de Puerto Rico 2375.